Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s amendment dated January 6, 2021 responding to October 6, 2020 Office Action provided in the rejection of claims 2-3, 8-10, 15-17, 21; and the objection of claims 4-7, 11-14 and 18-20; wherein claims 4, 11 and 18 have been canceled. Claims 2-3, 5-10, 12-17, and 19-21 remain pending in the application and which have been fully considered by the Examiner.
The Examiner withdraws the objection to claim 21, in light of Applicant’s amendment.
The Examiner withdraws the rejection to claims 16-20 under 35 U.S.C. 101, in light of Applicant’s amendment.
Applicant’s arguments, filed January 6, 2021, with respect to claims 2-21 have been fully considered and are persuasive. Therefore, the rejection to claims 2-3, 8-10, 15-17, 21 under 35 U.S.C. 102 has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 2-3, 5-10, 12-17, and 19-21 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of independent claims 2, 9 and 16.
For example, the independent claims contain limitations, receiving a first packet at a first node, wherein the first packet comprises a network service header, the network service header comprises information identifying a first service function to be performed on the first packet, an O-bit, and a first flow label; determining whether the first node can apply the first service function, wherein the determining comprises inspecting the network service header; in response to a determination that the first node can apply the first service function, applying the first service function to the first packet; and forwarding the packet to a second node, wherein the forwarding is based, at least in part, on the first flow label. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art, in light of the specification and in view of the Applicant’s arguments.
Because claims 3, 5-8, 10, 12-15, 17, 19-21 depend directly or indirectly on claims 2, 9 and 16 these claims are considered allowable for at least the same reasons noted above with respect to claims 2, 9 and 16.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459